UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-1930



In re:   NORMAN TYRONE DAIS,


                Petitioner.



    On Petition for Writ of Mandamus.         (4:03-cr-00386-TLW-1)


Submitted:   December 9, 2016                Decided:   December 20, 2016


Before GREGORY, Chief Judge, and NIEMEYER and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Norman Tyrone Dais, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norman Tyrone Dais petitions for a writ of mandamus, alleging

that the district court has unduly delayed in ruling on his 28

U.S.C. § 2255 (2012) motion.    He seeks an order from this court

directing the district court to act.    We find the present record

does not reveal undue delay in the district court.    Accordingly,

we grant leave to proceed in forma pauperis and deny the mandamus

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                   PETITION DENIED




                                 2